811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil Saalim Abdul JABBAAR, Plaintiff-Appellant,v.Steve NORRIS, et al., Defendants-Appellees.
No. 86-5921.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Jabbaar is attempting to appeal from the district court order of July 29, 1986, which dismissed his prisoner civil rights complaint.  On August 7, 1986, appellant served a "motion for relief from order" purportedly pursuant to Rule 60(b), Federal Rules of Civil Procedure.  Such a motion is properly construed as a motion to alter or amend judgment pursuant to Rule 59(e), Federal Rules of Civil Procedure, because it was served within 10 days of entry of judgment.   Hull v. Metropolitan Life Insurance Co., 675 F.2d 119 (6th Cir.1982).  A Rule 59(e) motion tolls the time for filing the notice of appeal.  When the motion is disposed of, a new notice of appeal must be filed therefrom.  Rule 4(a)(4), Federal Rules of Appellate Procedure.   Myers v. Ace Hardware, 777 F.2d 1099 (6th Cir.1985).  Appellant's notice of appeal, filed August 25, 1986, before the district court disposed of the motion for relief, is of no effect.  See Myers, supra.


2
It is ORDERED that this appeal be and hereby is dismissed.